DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the cover body comprises a cover plate and sidewalls connected with the cover plate, wherein outer side surfaces of the cover plate are respectively aligned with outer surfaces of the sidewalls, and a thickness of the sidewalls is greater than a thickness of the conductive pillars, wherein the conductive pillars are protruded out from the second surface of the multilayer substrate” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “compartment walls disposed on the cover plate and encompassed by the sidewalls to form compartments in the shielding structure; device dies disposed on the multilayer structure, wherein the device dies are correspondingly accommodated in the compartments; and an insulating encapsulant encapsulating the device dies on the multilayer structure, wherein the insulating encapsulant and the device dies are covered by the shielding structure” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11. Also, the prior art of record does not teach “wherein the shielding structure comprises conductive pillars, the conductive pillars are fitted into the through holes of the multilayer substrate and protruded out from the second surface of the multilayer substrate, the conductive pillars are connected to the circuit board to electrically connect the shielding structure with the circuit board” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                       /BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 17, 2022